 

Exhibit 10.1

 

THIRD AMENDMENT

to

Loan and security agreement

 

This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 21st day of August, 2013, by and between Silicon Valley Bank
(“Bank”) and Aehr Test Systems, a California corporation (“Borrower”) whose
address is 400 Kato Terrace, Fremont, CA 94539.

 

Recitals

 

A.     Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of August 25, 2011 (as the same has been and may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

 

B.     Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

 

C.     Borrower has requested that Bank amend the Loan Agreement to (i) extend
the maturity date and (ii) make certain other revisions to the Loan Agreement as
more fully set forth herein.

 

D.     Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 

2.     Amendments to Loan Agreement.

 

2.1     Section 6.2 (Financial Statements, Reports, Certificates). A new Section
6.2(k) is added to the Loan Agreement as follows:

 

(k)     Provide Bank prompt written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any
Copyright, including any subsequent ownership right of Borrower in or to any
Copyright, Patent or Trademark not shown in the IP Agreement, and
(iii) Borrower’s knowledge of an event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property.

 

 
1

--------------------------------------------------------------------------------

 

 

2.2     Section 6.7 (Protection of Intellectual Property Rights). Section 6.7 is
retitled to be “Protection and Registration of Intellectual Property Rights” and
a new clause (c) is added as follows:

 

(c)     If Borrower (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
Patent or the registration of any Trademark, then Borrower shall promptly
provide written notice thereof to Bank and shall execute such intellectual
property security agreements and other documents and take such other actions as
Bank shall request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Bank in such property. If
Borrower decides to register any Copyrights or mask works in the United States
Copyright Office, Borrower shall: (x) provide Bank with at least fifteen (15)
days prior written notice of Borrower’s intent to register such Copyrights or
mask works together with a copy of the application it intends to file with the
United States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
the Copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
Copyright or mask work application(s) with the United States Copyright Office.
Borrower shall promptly provide to Bank copies of all applications that it files
for Patents or for the registration of Trademarks, Copyrights or mask works,
together with evidence of the recording of the intellectual property security
agreement necessary for Bank to perfect and maintain a first priority perfected
security interest in such property.

 

2.3     Section 7.5 (Encumbrance). Section 7.5 is amended in its entirety and
replaced with the following:

 

7.5     Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein.

 

2.4     Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

 

“Loan Documents” are, collectively, this Agreement, the Exim Agreement, the
Perfection Certificate, the IP Agreement, the SVB Control Agreement, the
Borrowing Resolutions, any Bank Services Agreement, any subordination agreement,
any note, or notes or guaranties executed by Borrower and/or any Guarantor, and
any other present or future agreement between Borrower any Guarantor and/or for
the benefit of Bank in connection with this Agreement, all as amended, restated,
or otherwise modified.

 

“Maturity Date” is August 22, 2014.

 

 
2

--------------------------------------------------------------------------------

 

 

2.5     Section 13 (Definitions). The following term and its definition are
added to Section 13.1, in appropriate alphabetical order, as follows:

 

“IP Agreement” is that certain Intellectual Property Security Agreement dated as
of August 21, 2013, executed and delivered by Borrower to Bank, as amended,
modified or restated from time to time.

 

2.6     Exhibit A (Collateral). Exhibit A to the Loan Agreement is hereby
replaced with Exhibit A attached hereto.

 

2.7     Exhibit B (Compliance Certificate). Exhibit B to the Loan Agreement is
hereby replaced with Exhibit B attached hereto.

 

3.     Limitation of Amendments.

 

3.1     The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

4.     Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3     The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

 

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

 
3

--------------------------------------------------------------------------------

 

 

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

 

4.7     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

5.     Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

6.     Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

7.     Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to Sixteen
Thousand Three Hundred Fifty Dollars ($16,350) (which fee covers both this
Amendment and the Third Amendment to Export-Import Bank Loan and Security
Agreement between Borrower and Bank executed as of the date hereof), (c)
Borrower’s execution and delivery to Bank of a Third Amendment to Export-Import
Bank Loan and Security Agreement, Joint Application for Export Working Capital
Guarantee, Borrower Agreement, Economic Impact Certificate and Intellectual
Property Security Agreement, each in the form presented to Borrower by Bank, and
(d) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.

 

[Signature page follows.]

 

 
4

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

 

BORROWER

         

Silicon Valley Bank

 

Aehr Test Systems

                          By: /s/ Minal Patel   By: /s/ Gary L. Larson   Name:

Minal Patel

  Name:

Gary L. Larson

  Title:

Relationship Manager/V.P

  Title:

VP,CFO

 

 

 

 

 

 

 

 

 

 

[signature page of Third Amendment to Loan and Security Agreement]

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

 

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles) accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral shall not be deemed to include:
(a) more than 65% of the presently existing and hereafter arising issued and
outstanding shares of capital stock owned by Borrower of any Foreign Subsidiary
which shares entitle the holder thereof to vote for directors or any other
matter, (b) any intent-to-use trademarks at all times prior to the first use
thereof, whether by the actual use thereof in commerce, the recording of a
statement of use with the United States Patent and Trademark Office or
otherwise; (c) any interest of Borrower as a lessee or sublessee under a real
property lease; (d) rights held under a license that are not assignable by their
terms without the consent of the licensor thereof (but only to the extent such
transfer is unenforceable under applicable law); or (e) any interest of Borrower
as a lessee under an Equipment lease if Borrower is prohibited by the terms of
such lease from granting a security interest in such lease or under which such
an assignment or Lien would cause a default to occur under such lease; provided,
however, that upon termination of such prohibition, such interest shall
immediately become Collateral without any action by Borrower or Bank.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

SVB > Silicon Valley Bank

A Member of SVB Financial Group

 

SPECIALTY FINANCE DIVISION

Compliance Certificate

 

I, an authorized officer of AEHR TEST SYSTEMS (“Borrower”) certify under the
Loan and Security Agreement (as amended, the “Agreement”) between Borrower and
Silicon Valley Bank (“Bank”) as follows for the period ending
_____________________________ (all capitalized terms used herein shall have the
meaning set forth in this Agreement):

 

Borrower represents and warrants for each Financed Receivable:

 

Each Financed Receivable is an Eligible Account;

 

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

 

The correct amount is on the Invoice Transmittal and is not disputed;

 

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

 

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

 

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

 

Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

 

Borrower has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;

 

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

 

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

 

Additionally, Borrower represents and warrants as follows:

 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 

 
 

--------------------------------------------------------------------------------

 

 

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change. None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP. Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

     

Quarterly financial statements with Compliance Certificate

Quarterly within 30 days (40 days for Borrower’s second fiscal quarter)

Yes   No

Monthly financial statements with Compliance Certificate

Monthly within 30 days

Yes   No

Fiscal year end financials + CC

Within 5 days of being publicly available but no later than 55 days FYE

Yes   No

Annual financial statement (CPA Audited) + CC

FYE within 180 days

Yes   No

10-Q, 10-K and 8-K

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings, Deferred Revenue report

Monthly within 30 days

Yes   No

Quarterly Invoices/Purchase Orders

As soon as available

Yes   No

Annual Financial Projections

Within 30 days after Board Approval

 Yes   No

The following Intellectual Property was registered (or a registration
application submitted) after the date of the IP Agreement (if no registrations,
state “None”)

     

 

Pricing Reduction

Applies

     

Net Cash > $1,000,000

Prime – 0.50%

Yes   No

Net Cash ≤ $1,000,000

Prime + 0.75%

Yes   No

Net Cash > $0.00

No CHF

Yes   No

Net Cash ≤ $0.00

CHF = 0.20%

Yes   No

 

Pricing Reduction

 



Trigger

Required

Actual

Eligible for Reduction

 

 

 

 

Net Cash

$0.00/$1,000,000

$__________

Yes   No



 

[Continued next page.]

 

 


--------------------------------------------------------------------------------

 

 

All other representations and warranties in this Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.

 

Sincerely,





 

AEHR TEST SYSTEMS

 

________________________

Signature





________________________

Title





________________________

Date